Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment

2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with Braian Drozd. 


Amended as follows:

1. 	   A system for specifying a lane marking deterioration, comprising:
	    an image acquiring unit comprising a lens configured to acquire a captured image of an outside of a vehicle; and
a processor configured to: 
extract a lane marking on a road surface included in the captured image and specify a deteriorated portion of the lane marking, wherein the processor is provided to an in-vehicle terminal; 
	  
derive a degree of deterioration of the deteriorated portion of the lane marking based on a pixel value of each section of the lane marking and past data on the lane marking; 
		in response to determining that the degree of deterioration is equal to or greater than a predetermined value, transmit information on the lane marking from the in-vehicle terminal to the server; and 
		in response to determining that the degree of deterioration is less than the predetermined value, not transmit information on the lane marking to the server.

	6. 	   A method for specifying a lane marking deterioration, the method comprising:
acquiring a captured image of an outside of a vehicle;
extracting, via a processor provided to an in-vehicle terminal, a lane marking on a road surface included in the captured image and specifying a deteriorated portion of the lane marking; 

deriving a degree of deterioration of the deteriorated portion of the lane marking based on a pixel value of each section of the lane marking and past data on the lane marking; 
in response to determining that the degree of deterioration is equal to or greater than a predetermined value, transmitting information on the lane marking from the in-vehicle terminal to the server; and 
	in response to determining that the degree of deterioration is less than the predetermined value, not transmitting information on the lane marking to the server.

7. 	(Canceled)
8. 	(Canceled)




REASONS FOR ALLOWANCE

3.	Claims 1, 2, 3, 5 & 6are allowed over the prior art of record.  

The following is an examiner’s statement of reasons for allowance: Interpreting the claims in light of the specification and based on applicant's argument, Claims has been found allowable because the prior art of record, does not teach, suggest or disclose “a processor configured to extract a lane marking on a road surface included in the captured image and specify a deteriorated portion of the lane marking, wherein: the processor is provided to an in-vehicle terminal; deriving a degree of deterioration of the deteriorated portion of the lane marking based on a pixel value of each section of the lane marking and past data on the lane marking; in response to determining that the degree of deterioration is equal to or greater than a predetermined value, transmitting information on the lane marking to the server; and in response to determining that the degree of deterioration is less than the predetermined value, not transmitting information on the lane marking to the server” in combination with the rest of the limitations of the claim. The prior art of the record does not disclose each and every aspect of the above claim. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD K TALUKDER/Primary Examiner, Art Unit 2648